Citation Nr: 0804316	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  95-20 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased disability rating for scars of 
the right hand, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

In the May 1995 rating decision, the RO granted entitlement 
to compensation under 38 U.S.C. § 1151 for scars of the right 
hand as residuals of cryotherapy; and assigned a 
noncompensable (zero percent) rating, effective August 17, 
1993.  The veteran perfected an appeal of the assignment of a 
noncompensable rating.   

The veteran presented oral testimony before a Hearing Officer 
at the RO in September 1995, a transcript of which has been 
associated with the veteran's VA claims folder.  

In a December 1997 rating decision, a 10 percent disability 
rating was assigned for the service-connected scars, 
effective September 27, 1994.  The veteran continued to 
express disagreement with the assigned rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

In May 1998, the veteran testified at a videoconference 
hearing which was chaired by a member of the Board who is no 
longer employed with the Board, a transcript of which has 
been associated with the veteran's VA claims file.  In 
December 1998, the Board remanded the claim of an increased 
rating for right hand scars for further development.

The veteran presented oral testimony before a Hearing Officer 
and a Decision Review Officer at the RO in February 2001 and 
July 2004, respectively, transcripts of which has been 
associated with the veteran's VA claims file.  

In light of the fact that the Board member who conducted the 
videoconference hearing in May 1998 was no longer employed at 
the Board, the Board in September 2005 afforded the veteran 
another opportunity for a hearing.  In October 2005, the 
veteran indicated that he wanted another videoconference 
hearing.  In November 2005, the Board remanded the claim for 
the scheduling of such a hearing.  
In February 2006, the veteran testified at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

In May 2006, the Board remanded this case so that additional 
notice could be provided to the veteran.  This was 
accomplished.  The RO continued the previous denial in an 
August 2007 supplemental statement of the case (SSOC).  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Issue not on appeal

In a July 2005 rating decision, service connection was denied 
for small lymphocytic lymphoma, a type of non-Hodgkin's 
lymphoma.  The veteran filed a timely notice of disagreement 
with that denial.  A statement of the case (SOC) has not been 
issued for reasons explained immediately below.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  

Since a SOC has not been issued, this issue is not subject to 
the Board's stay.  
The Board cannot issue a decision in the absence of a 
perfected appeal.  In any event, it appears that the RO has 
put this claim in abeyance pending final resolution of Haas.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
scars of the right hand were painful from August 17, 1993 to 
September 26, 1994.

2.  The objective medical evidence of record shows that from 
August 17, 1993 to February 8, 1995, the scars of the right 
hand manifested by limitation of motion in all five digits of 
the right hand.

3.  The objective medical evidence of record shows that since 
February 9, 1995, the scars of the right hand have been 
manifested by limitation of motion in the right middle 
finger.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the scars of the right hand, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for 
the veteran's scars of the right hand under Diagnostic Code 
7804 were met from August 17, 1993 to September 26, 1994.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1994); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a separate 50 percent disability rating 
for functional loss of the right hand were met from August 
17, 1993 to February 8, 1995.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.71, Diagnostic Code 5220,  4.119, 
Diagnostic Code 7805 (2007); Fenderson v. West, 12 Vet. App. 
119 (1999).

3.  The criteria for a separate 10 percent disability rating 
for an injury to Muscle Group IV under the old Diagnostic 
Code 5226 and the current Diagnostic Code 5229 have been met 
from February 9, 1995.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.25, 4.71, Diagnostic Code 5229, 38 C.F.R. 
§ 4.118 Diagnostic Code 7805 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

4.  The criteria for referral for the veteran's scars of the 
right hand on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected scars of the right hand.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

Stegall concerns

The Board in December 1998 remanded the claim for additional 
records from December 1997 to the present and for a VA 
examination.  

In a January 1999 letter, the RO asked the veteran to 
identify treatment from December 1997 to the present.  Later 
that month, the veteran identified VA treatment and such 
records were obtained in November 2000.  Also, the veteran 
underwent VA examinations in February 1999, May 2002, and 
November 2002.

In May 2006, the Board remanded the case for the RO to 
provide additional notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In May 2006, the RO 
subsequently provided appropriate VCAA notice to the veteran 
[this will be discussed in greater detail immediately below].  
The RO readjudicated the veteran's claim in an August 2007 
SSOC.

The Board finds that the RO has complied with the directives 
of the December 1998 and May 2006 remands.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in May 
2005 and May 2006, which were specifically intended to 
address the requirements of the VCAA.  The May 2005 VCAA 
letter informed the veteran of the evidence necessary to 
establish entitlement to an increased rating.  

This was amplified in the May 2006 VCAA letter.  In the May 
2006 letter, the veteran was informed that evidence showing 
an increase in severity may include a statement from his 
doctor containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The RO also told the veteran that he 
may submit statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner your disability has become worse.  The RO also 
notified the veteran that he may submit his statement in 
which he completely describes his symptoms, their frequency 
and severity, and other involvement to include additional 
disablement.   The RO indicated that it would consider 
evidence of the following in determining the disability 
rating: nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment.  The RO further stated that examples 
of evidence that you should tell us about or give to us that 
may affect how we assign a disability evaluation include the 
following: information about on-going treatment records, 
including VA or other Federal treatment records, you have not 
previously told us about; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects your ability to work; and statements 
discussing your disability symptoms from people who have 
witnessed how they affect you.  

Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  See Vazques-
Flores v. Peake, No. 05-0355 (U.S. Vet. App., Jan. 30, 2008).

As for the evidence to be provided by the veteran, in the 
VCAA letters, the RO asked the veteran to identify relevant 
evidence.  The RO also enclosed VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for medical providers 
that treated him for his claimed disability with those 
letters.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide a medical examination if VA decides it is 
necessary to make a decision on his claim.  [Numerous VA 
examinations were conducted during the period from 1995 to 
2002.]
 
In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letters, the RO specifically told the veteran to 
send any evidence in his possession that pertains to his 
claim.  This request was open ended.  The VCAA letters thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated in May 1995, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in May 1995 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error. 
See VAOGCPREC 7-2004.  

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in the 
SSOC  dated in August 2007.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his counsel have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice which was given with 
regard to the four elements of 38 U.S.C.A. § 5103 as to this 
claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because compensation under 38 U.S.C.A. § 1151 has 
already been granted for the disability on appeal.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
current level of disability, element (4), in the VCAA 
letters. 
The RO specifically addressed element (5) in the May 2006 
VCAA letter.

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board again notes that the 
veteran was allowed the opportunity to present evidence and 
argument in response to the VCAA letters.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to the fourth and 
fifth elements in Dingess/Hartman.  See Sanders, supra.  

The veteran and his counsel have pointed to no prejudice or 
due process concerns arising out of the timing of the VCAA 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  In fact, in a March 2007 statement, the 
veteran's counsel argued that the claim should not have been 
remanded in May 2006 for Dingess/Hartman notice.  See March 
2007 statement of the veteran's counsel, page 3.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  The 
veteran is represented by an attorney, who is no doubt aware 
of the provisions of the VCCA and of what is needed to prove 
this claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes VA and private treatment 
records, Social Security Administration (SSA) records, VA 
vocational rehabilitation records, and reports of VA 
examinations dated from 1995 to 2002, which will be described 
below.  The Board finds that all relevant evidence necessary 
for an equitable resolution of this issue has been identified 
and obtained.

The Board notes that the veteran has not been afforded a VA 
examination since November 2002.  However, the veteran has 
not requested another VA examination, nor has he alleged that 
the right hand disability has worsened.  In that regard, the 
Board notes that the focus of the veteran's counsel's 
arguments is on the initial two-year period following the 
effective date of the grant of compensation, August 17, 1993.
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a very able 
attorney, who has presented written argument on his behalf.  
The veteran has been afforded five hearings, to include two 
Board hearings.

Accordingly, the Board will proceed to a decision on the 
merits as the issue on appeal.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Specific rating criteria

(i.)  Scars

While this claim was pending, the applicable rating criteria 
for the skin (including scars) were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The May 
1995 rating decision, the June 1995 Statement of the Case 
(SOC), and the SSOC's dated from January 1996 to August 2002 
reflect that the RO evaluated the veteran's disabilities 
under the previous criteria.  The February 2005 SSOC reflects 
that the RO has evaluated the veteran's disabilities under 
the revised criteria.  Thus, there is no prejudice in the 
Board's considering this issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003. 
The Board will therefore evaluate the veteran's service-
connected scars under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).

(a.)  The former rating criteria

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).  

Under former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  No higher rating was available under these 
provisions.  Under Diagnostic Code 7805, scars may be rated 
based on limitation on function of the part affected.

(b.)  The current schedular criteria

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code  7804 (2007).

Diagnostic Code 7805 has not been changed.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect. 

(ii.)  Functional loss -- digits of the hand

Under Diagnostic Code 5220, a 50 percent evaluation is 
warranted for favorable ankylosis of five digits of the major 
hand.  38 C.F.R. 4.71a, Diagnostic Code 5220 (2002).

Under Diagnostic Code 5229 [limitation of motion of the index 
or long finger], a 10 percent disability rating is warranted 
for limitation of the middle finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  

Analysis

Since this is an appeal as to the initial disability rating 
assigned, the Board will apply Fenderson.

The scars of the veteran's right hand have been rated by the 
RO as noncompensably disabling under Diagnostic Code 7805 
[scars affecting limitation of function] from August 17, 
1993, the effective date as of which benefits under 38 U.S.C. 
§ 1151 were granted, to September 26, 1994; and as 10 percent 
disabling under Diagnostic Code 7804 [tender and painful 
scars] since September 27, 1994.  

The veteran's counsel has explicitly requested a rating based 
on limitation of motion of all five digits of the hand under 
Diagnostic Code 5220 [unfavorable ankylosis of five digits on 
one hand] for the period from August 17, 1993 to February 8, 
1995.  

After having carefully considered the matter, and for reasons 
explained in detail immediately below, the Board believes 
that the scars themselves should be rated as 10 percent 
disabling under former and current Diagnostic Code 7804 
[tender and painful scars] from August 17, 1993 forward.  The 
Board further believes that limitation of right hand function 
caused by the scars should be separately rated under  
Diagnostic Code 7805 (which has not changed).  More 
specifically, significant limitation of function of the 
veteran's right hand should be rated 50 percent disabling 
from August 17, 1993 to February 8, 1995 under Diagnostic 
Code 6220; and 10 disabling percent based on limitation of 
motion of the right middle finger under Diagnostic Code 5229 
after that date 
 
Tender and painful scars

The medical evidence demonstrates that the veteran's scars 
were painful from August 17, 1993 forward.  The Board finds 
that it is appropriate to rate scars as 
10 percent disabling from August 17, 1993.  This is the 
maximum rating for painful and tender scars under both the 
former and current versions of Diagnostic Code 7804.  

The Board adds that the record on appeal does not 
demonstrate, and the veteran and his attorney have not 
contended, that each of the scars warrants a separate rating.  
Indeed, the medical evidence does not distinguish among the 
scars.  Effectively, the scars constitute a single 
disability.  

Limitation of function

Turning to Diagnostic Code 7805, the record reflects that the 
veteran has had  limitation of function in the right hand due 
to the scars.  

Specifically, VA medical records reflect that on September 
14, 1993 the veteran was unable to completely flex his digits 
to form a fist, and that he was only able to form a fist if 
his fingers were placed in position for him.  Moreover, the 
report of a July 1997 VA nerves examination reflects an 
injury to Muscle Group IX.  The July 2007 nerves examiner 
diagnosed iatrogenic cryogenic burns to the right hand with 
residual muscle ache from probable deep scarring in that 
region.  Based on this medical evidence, which shows 
functional loss in addition to scar pain, the Board believes 
that a separate rating is warranted under Diagnostic Code 
7805 (and in turn under other diagnostic codes for limitation 
of motion of the digits of the right hand.  

The veteran through his attorney has suggested that a 
separate rating be assigned under Diagnostic Code 5220 
[unfavorable ankylosis of five digits on one hand] for the 
period from August 17, 1993 to February 8, 1995.  The Board 
agrees.  
As discussed immediately below, it appears from the objective 
medical evidence that the veteran could not make a fist in 
the aftermath of the VA medical procedure.     

In September 14, 1993, just days after the cryotherapy, the 
veteran was unable to completely flex his digits to form a 
fist and that he was only able to form a fist if his fingers 
were placed in position for him.  Therefore, it appears that 
he had limitation of motion in all five digits.  While the 
veteran had full range of motion of all digits by February 9, 
1994, he still had a significant decrease in grip strength.  
A VA treatment record dated February 10, 1994 shows that 
dynamometer grip strength revealed a score of 108 in the left 
hand and only a score of 50 in the right hand.  
By the time of a February 9, 1995 VA examination, the veteran 
had 5/5 strength in the right hand.  

The Board finds that a 50 percent disability rating under 
Diagnostic Code 5220 based on additional functional 
impairment due to weakness in grip strength is warranted in 
this case from August 17, 1993 to February 8, 1995.  In this 
connection, the Board observes that the veteran's right hand 
is his dominant or major extremity.  A 50 percent disability 
rating is the highest rating under the old criteria of 
Diagnostic Code 5220.  As noted above, the veteran's counsel 
has explicitly requested a 50 percent rating based on 
limitation of motion of all five digits of the hand under 
Diagnostic Code 5220 for the period from August 17, 1993 to 
February 8, 1995.  

Since February 9, 1995, the veteran has had virtually full 
range of motion of his hand, with, however, continued 
limitation of motion in the third (middle) finger due to the 
scars.

The report of a February 1999 VA nerves and scar examinations 
reflect that the scar on the third finger caused some 
contracture of the skin, resulting in a mild apposition of 
the thumb to the middle finger with there being approximately 
a one-inch gap between the tip of the thumb and the 
approximation to the third finger.  
A report of a November 2002 VA examination shows that the 
veteran had full range of motion of the right hand.  There is 
no subsequent medical evidence showing limitation of motion 
in the right hand.  

Under Diagnostic Code 5229, limitation of motion of the 
middle finger is entitled to a 10 percent disability rating.  
Therefore, the Board finds that a separate 10 percent rating 
under Diagnostic Code 5229 is warranted from February 9, 1995 
forward.  

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because the maximum schedular disability evaluations of 50 
percent and 10 percent have been granted, additional 
disability cannot be assigned under DeLuca.   See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable].

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

In a November 2000 SSOC, the RO considered the matter of 
referral of the issue of an increased rating for the scars of 
the right hand for consideration of an extraschedular rating.  
The Board will do likewise.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither have the veteran and 
his attorney.  The record does not show that the veteran has 
required frequent hospitalizations for the scars of the right 
hand.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the scars of the right 
hand such as to trigger consideration of the extraschedular 
provisions.  There is no indication that the scars of the 
right hand markedly interfere with employment, beyond that 
contemplated in the currently assigned disability ratings. 
While the scars of the right hand interfered with the 
veteran's ability to complete vocational training as an 
engraver, the veteran last worked full time in 1981, well 
before the cryotherapy in August 1993  

In short, there is nothing in the record to indicate that the 
scars of the right hand cause impairment with employment over 
and above that which is contemplated in the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that under Fenderson, a 10 percent 
disability rating is assigned for the veteran's scars of the 
right hand under Diagnostic Code 7804 from August 17, 1993 
forward.  

The Board has further determined that functional limitation 
of the right hand due to the scars warrants a separate 
disability rating under Diagnostic Code 7805.  The Board has 
determined that functional limitation due to the scars of the 
right hand met the requirements for the assignment of an 
additional 50 percent disability rating under Diagnostic Code 
5220 from August 17, 1993 to February 8, 1995; and for the 
assignment of an additional 10 percent disability rating 
under Diagnostic Code 5229 from February 9, 1995 forward.  To 
that extent, the appeal is allowed.


ORDER

An initially assigned disability evaluation of 10 percent is 
granted for the scars of the right hand under Diagnostic Code 
7804 from August 17, 1993 to September 26, 1994, subject to 
governing regulations concerning the payment of monetary 
benefits.  

Entitlement to a separate 50 percent disability evaluation 
Diagnostic Code 5220 from August 17, 1993 to February 8, 1995 
is granted, subject to governing regulations concerning the 
payment of monetary benefits.  

Entitlement to a separate 10 percent disability rating under 
Diagnostic Code 5229 from February 9, 1995 forward is 
granted, subject to governing regulations concerning the 
payment of monetary benefits.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


